 In the Matter Of MONTGOMERYWARD & CO.,INCORPORATED and MAILORDER,WAREHOUSE AND DISTRIBUTION WORKERSUNION, I. L. W. U.,C. I. O.Case No. B-5200SUPPLEMENTAL DECISIONANDDIRECTION OF RUN-OFF ELECTIONAugust 30, 1943On July 1, 1943, pursuant to the Decision and Direction of Electionissued by the Board herein on June 7, 1943,1 an election by secretballot was conducted at the Company's Baltimore mail order house,under the direction and supervision of the Regional Director for theFifth Region (Baltimore, Maryland).Thereafter, on July 3, 1943,- in accordance with the Rules andRegulations of the Board, a Report on Ordered Election in Case No.R-5200, covering the aforesaid election was issued and served upon theparties.As to the balloting and its results among the employees in-volved, the Regional Director reported as follows :Approximate number of eligible voters---------------------- 1, 022Total ballots cast-----------------------------------------534Total ballots challenged-----------------------------------20Total void ballots-----------------------------------------3Total valid votes counted---------------------------------511Votes cast for American Federation of Labor----------------26Votes cast for Mail Order, Warehouse and DistributionWorkers, I. L. W. U., C. I. 0-----------------------------224Votes cast for United Retail, Wholesale and Department StoreEmployees of America, C. I. 0---------------------------15Votes cast for none---------------------------------------246Thereafter, on August 23, 1943, the Regional Director issued a Sup-plemental Report on Ordered Election, reporting that further investi-gation into the challenges noted in the original report revealed thatthe names of at least five of the persons whose ballots were challengeddid not appear on the Company's pay roll for the period ending July1 56 N. L.R. B. 163.52 N. L. R. B., No. 44.336 !MONTGOMERY WARD & co.,'I NC.3373, 1943, the pay roll by which eligibility to vote was determined, andtherefore recommended that said challenges be sustained.No objections to the Report on Ordered Election or to the Supple-mental Report on Ordered Election have been filed by any of theparties.The aforesaid challenges are hereby sustained. It appears,therefore, that none of the choices on the ballot could constitute amajority of the valid votes cast.Mail Order, Warehouse and Distribution Workers Union, I. L. W.U., C. I. 0., referred to herein as the ILWU, has requesteda run-offelection, on the ground that the report of the election revealed that noneof the unions received a majority of the votes and that,the total ofthose voting for no union constituted less than a majority of the votescast.At the time of the election it was our policy to dismiss the peti-tion for investigation of representatives whenever a plurality of thevotes cast in the election was cast against representation by any of thecompeting labor organizations.2However, we have recently estab-lished a new policy with respect to run-off elections, which policyhas been set forth in an amendment to our Rules and Regulations.$We believe that the purposes of the Act can best be effectuated byapplying that policy to the instant case.4Accordingly, in conform-ance therewith, we shall direct thata run-off election be held to deter-mine whether or not the employees in the appropriate unit desire to berepresented by the ILWU for the purposes of collective bargaining.On August 7, 1943, the ILWU filed a petition requesting that theBoard,, in view of the length of time which has elapsedsincethe elec-tion and the unusually high rate of turn-over among the Company'semployees, adopt a current pay-roll date to determine eligibility tovote in any run-off election.Our new Rule governing the conduct ofrun-off elections provides that only employees who were eligible tovote in the original election shall be eligible to vote in the run-offelection.However, the Rule contains other provisions designed toeliminate delay between the original election and the run-off, andthus to obviate such situations as that which hasarisenin this case.5Under the circumstances, since it is impossible to direct an election2The Regional Director's recommendation in his Report on Ordered Election that a run-offelection be directedby theBoard "in accordance with its usual policy in such cases," er-roneously stated our policy as of that time.iArticleIII,Section 11, of NationalLaborRelations Board Rules and Regulations-Series 2, as amended, effectiveAugust 23, 1943, states,in part .The ballot in the run-off election shall provide for a selection between the twochoices that received the largest and the second largest number of valid votescast In the election, except as provided in this subsection.None of the exceptions is applicable to the instant situation4 SeeMatter of Glenn L Martin Company,52 N L. R B. 183.5The new Regulation provides,in part, that when the electionreturns justify a run-offelection, the Board's agent in charge of the election shall promptly conduct a run-offelectionwithout further order of the Board, upon written application to him by anyrepresentativeentitled toappear on the run-off ballot. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDin literal conformance with the procedure provided in Section 11 (b)of the new Rule, without defeating the Board's underlying purposeto expedite the holding of run-off elections before substantial employeeturn-over has occurred, we will grant the ILWU's request.Webelieve that the pay roll next preceding the date of this Decision willprovide a more representative list of employees and better effectuatethe purposes of the Act.Accordingly, we shall permit all personswho were employed during the pay-roll period immediately precedingthis Supplemental Decision and Direction of Run-Off Election tovote in said run-off election, subject to the limitations and additionsset forth in the Direction herein.DIRECTION OF RUN-OFF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Sections 9, 10, and 11, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with MontgomeryWard & Co., Incorporated, Baltimore, Maryland, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in ouroriginalDecision and Direction of Election, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding thoseemployees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Mail Order,Warehouse and Distribution Workers Union, chartered by Interna-tionalLongshoremen's and Warehousemen's Union, affiliated withthe Congress of Industrial Organizations, for the purposes of collec-tive bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveSupplemental Decision and Direction of Run-Off Election.